SHAW, J.
We have for review a decision on the following question certified to be of great public importance:
Does the holding in Lambrix v. State, 698 So.2d 247 (Fla.1996), when considered in light of the Supreme Court of Florida’s pronouncement in Steele v. Kehoe, 747 So.2d 931 (Fla.1999), foreclose the provision of a belated appeal from the denial of a postconviction motion when the notice of appeal was not timely filed due to the ineffectiveness of counsel in the collateral proceeding?
DeMaria v. State, 778 So.2d 302, 303 (Fla. 2d DCA 2000). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Consistent with our decision in Williams v. State, 777 So.2d 947 (Fla.2000), we answer the certified question in the negative.
The decision of the district court of appeal is quashed and the case is remanded for further proceedings in light of our opinion in Williams.
It is so ordered.
HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ„ concur.
WELLS, C.J., concurs in result only.